EX-99.1 For Additional Information, please contact COMM 2015-LC19 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-LC19 Payment Date: 9/12/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 13 NOI Detail 14 - 15 Principal Prepayment Detail 16 Historical Detail 17 Delinquency Loan Detail 18 Specially Serviced Loan Detail 19 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Corporation Midland Loan Services Midland Loan Services Park Bridge Lender Services LLC 60 Wall Street A Division of PNC Bank, N.A. A Division of PNC Bank, N.A. 600 Third Avenue New York, NY 10005 10851 Mastin Street, Building 82 10851 Mastin Street, Building 82 40th Floor Overland Park, KS 66210 Overland Park, KS 66210 New York, NY 10016 Contact: Contact: Helaine M. Kaplan Valerie Nichols Contact: Valerie Nichols Contact: David Rodgers Phone Number: (212) 250-5270 Phone Number: (913) 253-9000 Phone Number: (913) 253-9000 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 26 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 200474AX2 1.399000% 50,900,000.00 29,657,238.98 888,516.23 34,575.40 0.00 0.00 923,091.63 28,768,722.75 30.47% A-2 200474AY0 2.793000% 45,000,000.00 45,000,000.00 0.00 104,737.50 0.00 0.00 104,737.50 45,000,000.00 30.47% A-SB 200474AZ7 3.040000% 81,648,000.00 81,648,000.00 0.00 206,841.60 0.00 0.00 206,841.60 81,648,000.00 30.47% A-3 200474BB9 2.922000% 300,000,000.00 300,000,000.00 0.00 730,500.00 0.00 0.00 730,500.00 300,000,000.00 30.47% A-4 200474BC7 3.183000% 518,619,000.00 518,619,000.00 0.00 1,375,636.90 0.00 0.00 1,375,636.90 518,619,000.00 30.47% A-M 200474BE3 3.527000% 74,712,000.00 74,712,000.00 0.00 219,591.02 0.00 0.00 219,591.02 74,712,000.00 25.14% B 200474BF0 3.829000% 107,287,000.00 107,287,000.00 0.00 342,334.94 0.00 0.00 342,334.94 107,287,000.00 17.48% C 200474BH6 4.403518% 65,762,000.00 65,762,000.00 0.00 241,320.11 0.00 0.00 241,320.11 65,762,000.00 12.79% D 200474AE4 2.867000% 70,656,000.00 70,656,000.00 0.00 168,808.96 0.00 0.00 168,808.96 70,656,000.00 7.75% E 200474AG9 4.403518% 33,799,000.00 33,799,000.00 0.00 124,028.75 0.00 0.00 124,028.75 33,799,000.00 5.33% F 200474AJ3 4.403518% 14,231,000.00 14,231,000.00 0.00 52,222.05 0.00 0.00 52,222.05 14,231,000.00 4.32% G 200474AL8 4.403518% 14,544,000.00 14,544,000.00 0.00 53,370.64 0.00 0.00 53,370.64 14,544,000.00 3.28% H 200474AN4 4.403518% 45,937,880.00 45,937,880.00 0.00 165,620.19 0.00 0.00 165,620.19 45,937,880.00 0.00% V 200474AQ7 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 200474AS3 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% LR 200474AU8 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,423,095,883.00 1,401,853,118.98 888,516.23 3,819,588.06 0.00 0.00 4,708,104.29 1,400,964,602.75 Class (2) CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 200474BD5 1.348880% 1,070,879,000.00 1,049,636,238.98 1,179,860.80 0.00 1,179,860.80 1,048,747,722.75 X-B 200474AA2 0.356190% 173,049,000.00 173,049,000.00 51,365.24 0.00 51,365.24 173,049,000.00 X-C 200474AC8 1.536518% 70,656,000.00 70,656,000.00 90,470.17 0.00 90,470.17 70,656,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The Class A-M, Class B, and Class C certificates represent their respective Regular Interests. All, a portion, or none of these Regular Interests may actually be held in the Exchangeable Class PEZ. For details on the current status of Class PEZ, please see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 26 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 200474AX2 582.65695442 17.45611454 0.67928094 0.00000000 0.00000000 565.20083988 A-2 200474AY0 1,000.00000000 0.00000000 2.32750000 0.00000000 0.00000000 1,000.00000000 A-SB 200474AZ7 1,000.00000000 0.00000000 2.53333333 0.00000000 0.00000000 1,000.00000000 A-3 200474BB9 1,000.00000000 0.00000000 2.43500000 0.00000000 0.00000000 1,000.00000000 A-4 200474BC7 1,000.00000000 0.00000000 2.65250000 0.00000000 0.00000000 1,000.00000000 A-M 200474BE3 1,000.00000000 0.00000000 2.93916667 0.00000000 0.00000000 1,000.00000000 B 200474BF0 1,000.00000000 0.00000000 3.19083337 0.00000000 0.00000000 1,000.00000000 C 200474BH6 1,000.00000000 0.00000000 3.66959810 0.00000000 0.00000000 1,000.00000000 D 200474AE4 1,000.00000000 0.00000000 2.38916667 0.00000000 0.00000000 1,000.00000000 E 200474AG9 1,000.00000000 0.00000000 3.66959821 0.00000000 0.00000000 1,000.00000000 F 200474AJ3 1,000.00000000 0.00000000 3.66959806 0.00000000 0.00000000 1,000.00000000 G 200474AL8 1,000.00000000 0.00000000 3.66959846 0.00000000 0.00000000 1,000.00000000 H 200474AN4 1,000.00000000 0.00000000 3.60530765 0.00000000 0.00000000 1,000.00000000 PEZ 200474BG8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 V 200474AQ7 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 200474AS3 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 LR 200474AU8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 200474BD5 980.16324812 1.10176855 0.00000000 979.33354072 X-B 200474AA2 1,000.00000000 0.29682483 0.00000000 1,000.00000000 X-C 200474AC8 1,000.00000000 1.28043153 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 26 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-M Regular Interest Breakdown A-M (Cert) 200474BE3 3.527000% 74,712,000.00 74,712,000.00 0.00 219,591.02 0.00 0.00 219,591.02 74,712,000.00 A-M (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 74,712,000.01 74,712,000.00 0.00 219,591.02 0.00 0.00 219,591.02 74,712,000.00 B Regular Interest Breakdown B (Cert) 200474BF0 3.829000% 107,287,000.00 107,287,000.00 0.00 342,334.94 0.00 0.00 342,334.94 107,287,000.00 B (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 107,287,000.01 107,287,000.00 0.00 342,334.94 0.00 0.00 342,334.94 107,287,000.00 C Regular Interest Breakdown C (Cert) 200474BH6 4.403518% 65,762,000.00 65,762,000.00 0.00 241,320.11 0.00 0.00 241,320.11 65,762,000.00 C (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 65,762,000.01 65,762,000.00 0.00 241,320.11 0.00 0.00 241,320.11 65,762,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance PEZ 200474BG8 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 26 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,401,853,118.98 1,401,877,907.77 888,516.23 0.00 0.00 0.00 1,400,964,602.75 1,400,974,810.84 888,516.23 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 08/01/2017 - 08/30/2017 30 34,575.40 0.00 34,575.40 0.00 0.00 0.00 34,575.40 0.00 A-2 08/01/2017 - 08/30/2017 30 104,737.50 0.00 104,737.50 0.00 0.00 0.00 104,737.50 0.00 A-SB 08/01/2017 - 08/30/2017 30 206,841.60 0.00 206,841.60 0.00 0.00 0.00 206,841.60 0.00 A-3 08/01/2017 - 08/30/2017 30 730,500.00 0.00 730,500.00 0.00 0.00 0.00 730,500.00 0.00 A-4 08/01/2017 - 08/30/2017 30 1,375,636.90 0.00 1,375,636.90 0.00 0.00 0.00 1,375,636.90 0.00 A-M 08/01/2017 - 08/30/2017 30 219,591.02 0.00 219,591.02 0.00 0.00 0.00 219,591.02 0.00 B 08/01/2017 - 08/30/2017 30 342,334.94 0.00 342,334.94 0.00 0.00 0.00 342,334.94 0.00 C 08/01/2017 - 08/30/2017 30 241,320.11 0.00 241,320.11 0.00 0.00 0.00 241,320.11 0.00 D 08/01/2017 - 08/30/2017 30 168,808.96 0.00 168,808.96 0.00 0.00 0.00 168,808.96 0.00 E 08/01/2017 - 08/30/2017 30 124,028.75 0.00 124,028.75 0.00 0.00 0.00 124,028.75 0.00 F 08/01/2017 - 08/30/2017 30 52,222.05 0.00 52,222.05 0.00 0.00 0.00 52,222.05 0.00 G 08/01/2017 - 08/30/2017 30 53,370.64 0.00 53,370.64 0.00 0.00 0.00 53,370.64 0.00 H 08/01/2017 - 08/30/2017 30 168,573.56 0.00 168,573.56 0.00 0.00 2,953.37 165,620.19 14,185.96 X-A 08/01/2017 - 08/30/2017 30 1,179,860.80 0.00 1,179,860.80 0.00 0.00 0.00 1,179,860.80 0.00 X-B 08/01/2017 - 08/30/2017 30 51,365.24 0.00 51,365.24 0.00 0.00 0.00 51,365.24 0.00 X-C 08/01/2017 - 08/30/2017 30 90,470.17 0.00 90,470.17 0.00 0.00 0.00 90,470.17 0.00 V N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 R N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 LR N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 5,144,237.64 0.00 5,144,237.64 0.00 0.00 2,953.37 5,141,284.27 14,185.96 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 26 Other Required Information Available Distribution Amount (1) 6,029,800.50 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Controlling Class Information Total Controlling Class: H Effective as of: 02/04/2015 Controlling Class Representative: Eightfold Real Estate Capital, L.P. Effective as of: 02/04/2015 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 26 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Interest Paid or Advanced 5,162,116.88 Master Servicing Fee - Midland Loan Services 11,782.27 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 3,862.88 Interest Adjustments 0.00 Certificate Administration Fee - Wells Fargo Bank, N.A. 0.00 Deferred Interest 0.00 CREFC Royalty License Fee 603.58 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 1,630.46 Net Prepayment Interest Shortfall 0.00 Total Fees 17,879.19 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances (11.91) ASER Amount 0.00 Total Interest Collected 5,162,116.88 Special Servicing Fee 2,965.28 Principal: Rating Agency Expenses 0.00 Scheduled Principal 888,516.23 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout-Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 2,953.37 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 888,516.23 Payments to Certificateholders & Others: Other: Interest Distribution 5,141,284.27 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 888,516.23 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 6,029,800.50 Total Funds Collected 6,050,633.11 Total Funds Distributed 6,050,633.06 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 26 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) 7,499,999 or less 22 102,418,299.29 7.31 80 4.6773 1.781039 Alabama 3 3,773,128.12 0.27 87 4.4500 5.700000 Arizona 1 3,121,161.78 0.22 89 4.7500 1.620000 7,500,000 to 14,999,999 11 105,535,781.59 7.53 83 4.5649 1.603890 Arkansas 9 18,975,220.62 1.35 88 4.3286 2.953805 15,000,000 to 24,999,999 7 146,011,403.72 10.42 78 4.5735 1.497260 California 8 231,957,845.87 16.56 88 4.3240 1.785216 25,000,000 to 49,999,999 15 525,195,303.77 37.49 89 4.2683 2.069314 Colorado 5 44,205,969.47 3.16 85 4.5136 1.963714 50,000,000 to 74,999,999 4 224,630,631.57 16.03 88 4.1293 2.122430 Connecticut 1 40,100,507.19 2.86 88 4.2100 1.450000 Florida 3 24,894,121.89 1.78 88 4.4783 2.396504 75,000,000 or greater 3 297,173,182.81 21.21 86 4.0142 3.372306 Georgia 3 17,527,220.04 1.25 87 4.5200 2.144398 Totals 62 1,400,964,602.75 100.00 86 4.2762 2.238466 Illinois 2 33,016,465.84 2.36 89 4.4000 1.478152 Indiana 7 25,346,397.35 1.81 88 4.3699 2.359746 Iowa 4 17,191,758.00 1.23 87 4.4111 1.797764 Kansas 9 15,215,194.80 1.09 88 4.4228 2.069571 Kentucky 2 2,706,809.30 0.19 87 4.4500 5.700000 Maryland 4 129,033,871.69 9.21 88 3.6618 5.395917 Massachusetts 4 144,000,000.00 10.28 85 4.0200 1.320000 Minnesota 6 64,597,779.72 4.61 88 4.5140 1.700804 Missouri 13 36,801,994.89 2.63 88 4.4319 2.342566 Nebraska 1 1,399,338.39 0.10 87 4.4500 5.700000 New Jersey 13 55,000,000.00 3.93 88 3.5710 2.400000 New York 3 139,790,390.86 9.98 81 4.3871 1.773244 North Carolina 1 22,000,000.00 1.57 88 4.3100 1.310000 Ohio 4 18,127,650.45 1.29 87 4.3654 1.872217 See footnotes on last page of this section. Oklahoma 6 27,895,116.12 1.99 86 4.2215 3.716319 Pennsylvania 1 5,625,533.61 0.40 88 4.5535 1.740000 South Carolina 2 8,652,130.83 0.62 44 5.2200 1.293858 South Dakota 1 1,189,355.60 0.08 87 4.4500 5.700000 Tennessee 9 20,516,475.83 1.46 88 4.3074 3.287455 Texas 11 162,022,641.77 11.57 77 4.4540 1.957524 Utah 1 4,553,979.80 0.33 88 4.6500 2.090000 Virginia 1 2,775,760.95 0.20 88 4.3000 1.820000 Washington 2 69,437,671.86 4.96 103 4.7276 1.693987 Wisconsin 2 9,513,110.11 0.68 88 4.4746 3.090311 Totals 142 1,400,964,602.75 100.00 86 4.2762 2.238466 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.39 or less 16 315,761,694.86 22.54 78 4.3862 1.241930 Industrial 3 30,917,732.09 2.21 37 4.8014 1.421257 1.40 to 1.44 0 0.00 0.00 0 0.0000 0.000000 Lodging 21 246,397,048.49 17.59 85 4.3949 2.131693 1.45 to 1.54 4 97,502,297.97 6.96 88 4.3396 1.466157 Mixed Use 5 181,634,946.01 12.96 94 3.9312 4.513942 1.55 to 1.99 25 535,166,111.98 38.20 89 4.4252 1.745231 Mobile Home Park 2 12,525,444.66 0.89 88 4.5474 1.408737 2.00 to 2.49 10 240,138,780.32 17.14 87 4.1632 2.255093 Multi-Family 10 129,842,784.20 9.27 87 4.4711 1.578668 2.50 to 2.99 3 16,267,495.29 1.16 88 4.5015 2.629656 Office 13 388,440,794.39 27.73 86 4.2597 1.589772 3.00 or greater 4 196,128,222.33 14.00 87 3.7804 5.519869 Other 11 52,390,000.00 3.74 88 3.5710 2.400000 Retail 75 348,061,873.11 24.84 85 4.3606 2.169611 Totals 62 1,400,964,602.75 100.00 86 4.2762 2.238466 Self Storage 2 10,753,979.80 0.77 88 4.5001 2.407092 Totals 142 1,400,964,602.75 100.00 86 4.2762 2.238466 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.4999% or less 31 1,014,210,530.65 72.39 87 4.1220 2.471675 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.5000% to 4.7499% 20 255,929,502.75 18.27 87 4.5783 1.683500 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.75000% or greater 11 130,824,569.35 9.34 76 4.8806 1.516194 25 to 36 months 62 1,400,964,602.75 100.00 86 4.2762 2.238466 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 62 1,400,964,602.75 100.00 86 4.2762 2.238466 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 See footnotes on last page of this section. Totals 62 1,400,964,602.75 100.00 86 4.2762 2.238466 Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 60 months or less 5 47,677,768.87 3.40 31 4.9955 1.223589 61 to 84 months 1 105,000,000.00 7.49 84 4.2770 1.750000 85 to 120 months 56 1,248,286,833.88 89.10 88 4.2486 2.318316 121 months or more 0 0.00 0.00 0 0.0000 0.000000 Totals 62 1,400,964,602.75 100.00 86 4.2762 2.238466 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Interest Only 16 579,407,664.00 41.36 88 4.0345 2.657213 Underwriter's Information 8 219,551,409.62 15.67 81 4.1724 2.024857 121 months or less 2 28,784,211.16 2.05 88 4.8634 1.339398 12 months or less 52 1,139,227,031.35 81.32 87 4.2889 2.162628 241 months or more 44 792,772,727.59 56.59 84 4.4315 1.965062 13 to 24 months 2 42,186,161.78 3.01 87 4.4722 5.398139 Totals 62 1,400,964,602.75 100.00 86 4.2762 2.238466 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 62 1,400,964,602.75 100.00 86 4.2762 2.238466 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30308837 2 RT Brooklyn NY 386,712.08 0.00 4.277% N/A 9/6/24 N 105,000,000.00 105,000,000.00 9/6/17 30308838 3 MU Rockville MD 284,808.93 0.00 3.365% 1/6/25 6/6/26 N 98,290,000.00 98,290,000.00 9/6/17 30294632 4 OF Los Angeles CA 356,165.94 119,556.92 4.400% N/A 12/6/24 N 94,002,739.73 93,883,182.81 9/6/17 30308839 5 LO San Diego CA 220,339.51 94,494.02 4.120% N/A 1/6/25 N 62,106,345.87 62,011,851.85 9/6/17 30308824 6 LO Various MN 223,588.34 81,436.22 4.500% N/A 1/6/25 N 57,700,215.94 57,618,779.72 9/6/17 30294846 7 Various Various NJ 169,126.53 0.00 3.571% 1/6/25 1/6/35 N 55,000,000.00 55,000,000.00 9/6/17 30308840 8 OF Houston TX 186,344.44 0.00 4.328% N/A 1/6/25 N 50,000,000.00 50,000,000.00 9/6/17 30294796 9 OF San Diego CA 159,446.30 63,245.85 4.300% N/A 1/6/25 N 43,061,266.53 42,998,020.68 9/6/17 30308841 10 MU Seattle WA 178,152.05 0.00 4.750% N/A 1/6/27 N 43,555,000.00 43,555,000.00 9/6/17 30308828 11 RT Various Various 156,765.83 0.00 4.220% 1/1/25 1/1/30 N 43,139,962.00 43,139,962.00 9/1/17 30308869 12 RT Brookfield CT 145,593.14 60,039.28 4.210% N/A 1/6/25 N 40,160,546.47 40,100,507.19 9/6/17 30308842 13 RT Various Various 149,694.91 0.00 4.450% N/A 12/6/24 N 39,065,000.00 39,065,000.00 9/6/17 30308829 14 RT Various Various 128,780.31 0.00 4.220% 1/1/25 1/1/30 N 35,438,702.00 35,438,702.00 9/1/17 30308843 15 LO Dallas TX 111,921.11 53,162.76 3.900% N/A 12/6/24 N 33,326,385.09 33,273,222.33 9/6/17 30308844 16 LO Seattle WA 104,672.20 35,197.77 4.690% N/A 1/6/25 N 25,917,869.63 25,882,671.86 9/6/17 30308845 17 OF Lake Katrine NY 104,354.53 31,843.14 4.630% N/A 11/6/24 N 26,174,060.85 26,142,217.71 9/6/17 30308825 18 MF Richardson TX 101,137.50 0.00 4.500% N/A 11/6/24 N 26,100,000.00 26,100,000.00 9/6/17 30308826 19 LO Various OK 92,225.00 0.00 4.200% N/A 11/6/24 N 25,500,000.00 25,500,000.00 9/6/17 30294839 20 IN Carrollton TX 100,636.09 27,461.10 4.850% N/A 2/6/20 N 24,096,436.62 24,068,975.52 9/6/17 30308830 21 MF Edwardsville IL 82,414.21 31,158.36 4.400% N/A 2/1/25 N 21,751,549.88 21,720,391.52 9/1/17 30308831 22 MF Charlotte NC 81,650.56 0.00 4.310% N/A 1/1/25 N 22,000,000.00 22,000,000.00 9/1/17 30294684 23 MF Temple Hills MD 84,810.83 0.00 4.690% N/A 12/6/24 N 21,000,000.00 21,000,000.00 9/6/17 30308846 24 LO Various TX 81,054.41 56,032.63 4.870% N/A 1/6/25 N 19,328,069.31 19,272,036.68 9/6/17 98 30308847 25 MF Denver CO 73,093.87 0.00 4.421% N/A 1/6/25 N 19,200,000.00 19,200,000.00 9/6/17 30308848 26 MU Miami FL 71,848.96 0.00 4.450% N/A 1/6/25 N 18,750,000.00 18,750,000.00 9/6/17 30294769 27 MU Geneva IL 42,861.29 16,288.59 4.400% N/A 1/6/25 N 11,312,362.91 11,296,074.32 9/6/17 30294725 28 OF Warrensville Heights OH 40,296.05 15,340.88 4.408% N/A 12/6/24 N 10,616,018.05 10,600,677.17 9/6/17 30308849 29 RT Victorville CA 42,046.27 13,435.77 4.500% N/A 1/6/25 N 10,850,649.79 10,837,214.02 9/6/17 30308827 30 MF Stone Mountain GA 40,843.81 13,118.18 4.500% N/A 12/6/24 N 10,540,338.22 10,527,220.04 9/6/17 30308850 31 RT Various Various 39,864.80 33,106.05 4.850% N/A 2/6/25 N 9,545,280.53 9,512,174.48 9/6/17 30294726 32 MU Hagerstown MD 37,307.64 14,011.26 4.440% N/A 12/6/24 N 9,757,882.95 9,743,871.69 9/6/17 30308851 33 RT Aurora CO 38,802.63 12,145.55 4.547% N/A 1/6/25 N 9,910,077.61 9,897,932.06 9/6/17 30308852 34 RT Woodside NY 37,208.20 11,050.76 4.990% N/A 1/6/20 N 8,659,223.91 8,648,173.15 9/6/17 30294776 35 MH Porterville CA 33,399.71 11,810.78 4.570% N/A 1/6/25 N 8,487,255.44 8,475,444.66 9/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30308853 36 RT Springfield MO 32,653.08 0.00 4.630% 11/6/24 11/6/44 N 8,190,000.00 8,190,000.00 9/6/17 30308854 37 OF Madison WI 30,117.67 0.00 4.480% N/A 1/6/25 N 7,807,000.00 7,807,000.00 9/6/17 30294602 38 MF Lawrenceville GA 27,426.39 0.00 4.550% N/A 11/6/24 N 7,000,000.00 7,000,000.00 9/6/17 30308855 39 RT Owatonna MN 27,824.89 0.00 4.630% 11/6/24 11/6/44 N 6,979,000.00 6,979,000.00 9/6/17 30308856 40 LO Myrtle Beach SC 30,246.91 10,961.00 5.516% N/A 1/6/20 N 6,367,919.19 6,356,958.19 9/6/17 30308857 41 RT Evansville IN 25,443.25 0.00 4.690% 12/6/24 12/6/44 N 6,300,000.00 6,300,000.00 9/6/17 30308832 42 SS Centennial CO 23,437.72 0.00 4.390% N/A 1/1/25 N 6,200,000.00 6,200,000.00 9/1/17 30308858 43 OF Philadelphia PA 22,086.96 7,357.98 4.553% N/A 1/6/25 N 5,632,891.59 5,625,533.61 9/6/17 30308833 44 LO Kansas City MO 19,298.70 10,465.59 4.400% N/A 1/1/25 N 5,093,499.52 5,083,033.93 9/1/17 30308859 45 OF San Rafael CA 19,336.06 7,545.78 4.350% N/A 12/6/24 N 5,162,018.75 5,154,472.97 9/6/17 30294831 46 Various Various TX 20,064.35 6,561.19 4.757% N/A 1/6/25 N 4,898,156.81 4,891,595.62 9/6/17 30308860 47 RT Muscatine IA 19,954.66 0.00 4.630% 11/6/24 11/6/44 N 5,005,000.00 5,005,000.00 9/6/17 30308861 48 LO Limon CO 20,162.09 8,921.94 4.950% N/A 1/6/25 N 4,730,108.96 4,721,187.02 9/6/17 30308862 49 RT Petaluma CA 18,430.50 6,204.80 4.700% N/A 12/6/24 N 4,553,863.68 4,547,658.88 9/6/17 30308863 50 SS North Salt Lake UT 18,256.77 5,462.52 4.650% N/A 1/6/25 N 4,559,442.32 4,553,979.80 9/6/17 30308864 51 LO Houston TX 20,838.03 5,116.04 5.473% N/A 12/6/19 N 4,421,927.66 4,416,811.62 7/6/17 13 30308865 52 IN Centennial CO 16,424.43 5,134.21 4.550% N/A 1/6/22 N 4,191,984.60 4,186,850.39 9/6/17 30308866 53 MH Fontana CA 15,693.75 0.00 4.500% N/A 12/6/24 N 4,050,000.00 4,050,000.00 9/6/17 30308834 54 RT Winter Garden FL 14,666.39 4,942.13 4.380% N/A 1/1/25 N 3,888,568.73 3,883,626.60 9/1/17 30308867 55 RT Gilbert AZ 12,783.48 4,170.06 4.750% N/A 2/6/25 N 3,125,331.84 3,121,161.78 9/6/17 30308868 56 RT Sheldon IA 12,000.70 0.00 4.630% 11/6/24 11/6/44 N 3,010,000.00 3,010,000.00 9/6/17 30308835 57 RT Bluefield VA 10,293.14 4,082.88 4.300% N/A 1/1/25 N 2,779,843.83 2,775,760.95 9/1/17 30308836 58 MF Taylors SC 8,708.69 3,309.57 4.400% N/A 1/1/25 N 2,298,482.21 2,295,172.64 9/1/17 30294724 59 LO Bonita Springs FL 9,520.29 4,344.67 4.882% N/A 12/6/24 N 2,264,839.96 2,260,495.29 9/6/17 30308692 01A3 OF Cambridge MA 124,620.00 0.00 4.020% N/A 10/6/24 N 36,000,000.00 36,000,000.00 9/6/17 30308693 01A4 OF Cambridge MA 124,620.00 0.00 4.020% N/A 10/6/24 N 36,000,000.00 36,000,000.00 9/6/17 30308694 01A5 OF Cambridge MA 124,620.00 0.00 4.020% N/A 10/6/24 N 36,000,000.00 36,000,000.00 9/6/17 30308695 01A6 OF Cambridge MA 124,620.00 0.00 4.020% N/A 10/6/24 N 36,000,000.00 36,000,000.00 9/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 5,162,116.88 888,516.23 1,401,853,118.98 1,400,964,602.75 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 26 NOI Detail Loan Ending Most Recent Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI Recent NOI NOI Start Date NOI End Date 30308837 2 Retail Brooklyn NY 105,000,000.00 23,588,599.00 0.00 30308838 3 Mixed Use Rockville MD 98,290,000.00 22,724,489.90 0.00 30294632 4 Office Los Angeles CA 93,883,182.81 9,098,706.12 10,213,908.40 1/1/17 6/30/17 30308839 5 Lodging San Diego CA 62,011,851.85 9,331,827.67 9,562,789.85 7/1/16 6/30/17 30308824 6 Lodging Various MN 57,618,779.72 7,883,276.54 7,105,692.96 1/1/17 6/30/17 30294846 7 Various Various NJ 55,000,000.00 4,192,927.81 0.00 30308840 8 Office Houston TX 50,000,000.00 5,155,801.06 0.00 30294796 9 Office San Diego CA 42,998,020.68 3,894,107.32 4,228,261.16 1/1/17 6/30/17 30308841 10 Mixed Use Seattle WA 43,555,000.00 4,150,747.91 0.00 30308828 11 Retail Various Various 43,139,962.00 3,138,624.00 0.00 30308869 12 Retail Brookfield CT 40,100,507.19 3,724,134.00 0.00 30308842 13 Retail Various Various 39,065,000.00 9,468,932.00 0.00 30308829 14 Retail Various Various 35,438,702.00 2,391,483.00 0.00 30308843 15 Lodging Dallas TX 33,273,222.33 7,160,916.65 0.00 30308844 16 Lodging Seattle WA 25,882,671.86 2,766,652.04 2,538,723.32 1/1/17 6/30/17 30308845 17 Office Lake Katrine NY 26,142,217.71 2,615,285.82 0.00 30308825 18 Multi-Family Richardson TX 26,100,000.00 2,023,018.35 2,112,452.46 1/1/17 6/30/17 30308826 19 Lodging Various OK 25,500,000.00 1,795,848.68 0.00 30294839 20 Industrial Carrollton TX 24,068,975.52 1,720,741.02 1,758,030.46 30308830 21 Multi-Family Edwardsville IL 21,720,391.52 2,161,981.00 0.00 30308831 22 Multi-Family Charlotte NC 22,000,000.00 0.00 0.00 30294684 23 Multi-Family Temple Hills MD 21,000,000.00 1,117,747.02 0.00 30308846 24 Lodging Various TX 19,272,036.68 2,365,653.24 0.00 30308847 25 Multi-Family Denver CO 19,200,000.00 1,603,692.52 1,630,160.62 1/1/17 3/31/17 30308848 26 Mixed Use Miami FL 18,750,000.00 2,036,341.74 2,218,002.93 1/1/17 3/31/17 30294769 27 Mixed Use Geneva IL 11,296,074.32 1,030,667.80 0.00 30294725 28 Office Warrensville Heights OH 10,600,677.17 1,094,589.04 708,015.07 1/1/17 6/30/17 30308849 29 Retail Victorville CA 10,837,214.02 1,003,626.83 0.00 30308827 30 Multi-Family Stone Mountain GA 10,527,220.04 1,564,558.77 1,668,095.60 1/1/17 6/30/17 30308850 31 Retail Various Various 9,512,174.48 1,248,030.20 0.00 30294726 32 Mixed Use Hagerstown MD 9,743,871.69 717,400.09 0.00 30308851 33 Retail Aurora CO 9,897,932.06 895,339.89 0.00 30308852 34 Retail Woodside NY 8,648,173.15 812,490.91 0.00 30294776 35 Mobile Home Park Porterville CA 8,475,444.66 694,763.39 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 26 NOI Detail Loan Ending Most Recent Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI Recent NOI NOI Start Date NOI End Date 30308853 36 Retail Springfield MO 8,190,000.00 700,500.00 0.00 30308854 37 Office Madison WI 7,807,000.00 881,618.33 1,013,253.02 1/1/17 6/30/17 30294602 38 Multi-Family Lawrenceville GA 7,000,000.00 613,830.05 0.00 30308855 39 Retail Owatonna MN 6,979,000.00 598,200.00 0.00 30308856 40 Lodging Myrtle Beach SC 6,356,958.19 635,898.00 642,367.93 4/1/16 3/31/17 30308857 41 Retail Evansville IN 6,300,000.00 540,000.00 0.00 30308832 42 Self Storage Centennial CO 6,200,000.00 738,489.00 0.00 30308858 43 Office Philadelphia PA 5,625,533.61 540,980.54 657,055.19 1/1/17 6/30/17 30308833 44 Lodging Kansas City MO 5,083,033.93 942,503.00 0.00 30308859 45 Office San Rafael CA 5,154,472.97 653,196.91 0.00 30294831 46 Various Various TX 4,891,595.62 274,394.05 442,979.06 30308860 47 Retail Muscatine IA 5,005,000.00 429,000.00 0.00 30308861 48 Lodging Limon CO 4,721,187.02 663,638.52 0.00 30308862 49 Retail Petaluma CA 4,547,658.88 516,861.34 540,281.72 1/1/17 6/30/17 30308863 50 Self Storage North Salt Lake UT 4,553,979.80 543,167.72 603,880.32 1/1/17 6/30/17 30308864 51 Lodging Houston TX 4,416,811.62 75,859.01 (15,980.53) 1/1/17 6/30/17 30308865 52 Industrial Centennial CO 4,186,850.39 493,589.25 0.00 30308866 53 Mobile Home Park Fontana CA 4,050,000.00 339,980.33 321,798.53 1/1/17 4/30/17 30308834 54 Retail Winter Garden FL 3,883,626.60 379,839.96 0.00 30308867 55 Retail Gilbert AZ 3,121,161.78 0.00 0.00 30308868 56 Retail Sheldon IA 3,010,000.00 258,000.00 0.00 30308835 57 Retail Bluefield VA 2,775,760.95 356,532.00 0.00 30308836 58 Multi-Family Taylors SC 2,295,172.64 261,743.00 0.00 30294724 59 Lodging Bonita Springs FL 2,260,495.29 581,640.32 0.00 30308692 01A3 Office Cambridge MA 36,000,000.00 19,241,922.08 17,971,122.56 1/1/17 6/30/17 30308693 01A4 Office Cambridge MA 36,000,000.00 19,241,922.08 17,971,122.56 1/1/17 6/30/17 30308694 01A5 Office Cambridge MA 36,000,000.00 19,241,922.08 17,971,122.56 1/1/17 6/30/17 30308695 01A6 Office Cambridge MA 36,000,000.00 19,241,922.08 17,971,122.56 1/1/17 6/30/17 Total 1,400,964,602.75 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 26 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 26 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/12/17 0 1 0 0 0 0 0 0 4.276162% 86 $0.00 $4,416,811.62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.260865% 8/11/17 1 0 0 0 0 0 0 0 4.276280% 87 $4,421,927.66 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.261330% 7/12/17 0 0 0 0 0 0 0 0 4.276397% 88 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.261444% 6/12/17 0 0 0 0 0 0 0 0 4.276523% 89 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.261568% 5/12/17 0 0 0 0 0 0 0 0 4.276639% 90 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.261682% 4/12/17 0 0 0 0 0 0 0 0 4.276764% 91 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.261805% 3/10/17 0 0 0 0 0 0 0 0 4.276879% 92 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.261917% 2/10/17 0 0 0 0 0 0 0 0 4.277023% 93 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.262058% 1/12/17 0 0 0 0 0 0 0 0 4.277125% 94 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.262158% 12/12/16 0 0 0 0 0 0 0 0 4.277219% 95 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.262251% 11/14/16 0 0 0 0 0 0 0 0 4.277308% 96 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.262338% 10/13/16 0 0 0 0 0 0 0 0 4.277382% 97 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.262410% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 26 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30308864 51 2 7/6/17 25,838.31 51,870.04 2 13 8/19/16 4,427,019.71 8,715.00 Totals 1 25,838.31 51,870.04 4,427,019.71 8,715.00 Totals By Delinquency Code: Total for Status Code 2 (1 loan) 25,838.31 51,870.04 4,427,019.71 8,715.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 26 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 30308846 24 8/16/17 98 19,272,036.68 LO TX 4.870% 19,272,036.68 2,092,217.92 12/31/16 1.27 2/6/15 1/6/25 207 30308864 51 8/19/16 13 4,416,811.62 LO TX 5.473% 4,427,019.71 (59,798.09) 6/30/17 (0.19) 1/6/15 12/6/19 326 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 26 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 30308846 24 98 10/16/14 30,600,000.00 9.5.17: loan transferred to SS on 8.17.17 due to a technical loan default. The franchise agrmt for the Comfort Inn & Suites was terminated by the franchisor. Additional default- borrowers/guarantors have failed to provide financials. MLS engaged counse l. Receivership motion pending. Counsel will be tasked with sending out a NOD. Collateral is comprised of 2-Holiday Inn Express'', a Super 8 and a Comfort Inn & Suites all located in Lubbock, TX. Borrower is actively working to correct this and provid e the necessary documentation needed by the servicer. 30308864 51 13 7/18/17 2,900,000.00 8/31/17 Note is paid to 8/6/17 but was transferred to SS on 8/19/16 due to imminent default and failure to timely complete PIP work. Collateral is a 70-room limited service hotel in northwestern Houston, TX that is operated under a Holiday Inn Express fr anchise. Borrower is struggling to make monthly payments due to the overbuilt Houston market and the weak petroleum market. Borrower is unable to make the 8/6/17 payment and the Lender is moving for the appointment of GF Hospitality as the Receiver. T he location is secondary with most hotels in the area located 2 miles to the west. Special Servicer inspected the collateral on 9/15/16 and found the PIP work was completed and the property was in good condition, but without street visibility in a second ary market. Minor hurricane damage. (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 26 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 25,838.31 51,870.04 0.00 (11.91) Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 26 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 26 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 26 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 26 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 24 20,950,978.79 19,272,036.68 2,013.34 0.00 0.00 0.00 0.00 0.00 0.00 0.00 34 8,990,413.54 8,648,173.15 0.00 0.00 0.00 0.00 0.00 0.00 (11.91) 0.00 51 4,576,284.36 4,416,811.62 951.94 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 34,517,676.69 32,337,021.45 2,965.28 0.00 0.00 0.00 0.00 0.00 (11.91) 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 26 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer Refunds There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 2,953.37 Total Interest Shortfall Allocated to Trust 2,953.37 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 26
